Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1-5, 7-13, and 15-22 are allowed.


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/964,415, filed on 12/9/2015.



Allowable Subject Matter

Claims 1-5, 7-13, and 15-22 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Takahashi (US 2013/0044339 A1).  In the Applicant’s independent claims the reference of Takahashi does not teach:

 For Claims 1 and 15:

 a display that displays, in a case where the feeder starts to feed the print sheet before the reader finishes generating image data for one page, a predetermined information based on the detection result of the at least one first sensor and a detection result of the at least one second sensor.

For Claims 8 and 16:  
 
where the feeder starts to feed the print sheet before the reader finishes generating image data for one page, the controller interrupts the copy job based on the detection result of the at least one first sensor and a detection result of the at least one second sensor.

Takahashi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


For Claim 17:

The closest reference of record is Muroi (US 2014/0036289 A1).  In the Applicant’s independent claims the reference of Muroi does not teach:

The printer prints, based on the detection result of the at least one first sensor and detection result of the at least one second sensor, the image, which is based on the generated image data, on the fed print sheet.

Muroi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675